Citation Nr: 1506297	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-03 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder of the bilateral lower extremities, to include lichen planus, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971, including service in the Republic of Vietnam.  He also served in the United States Army Reserves from February 1978 to December 1994.

This matter comes to the Board of Veterans' Appeals on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  At the hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of the evidence received since the December 2012 statement of the case.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a copy of the September 2014 Board hearing transcript and VA treatment records dated through August 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his current skin problems on his lower extremities are related to service, to include his herbicide exposure coincident with his service in Vietnam.  Service treatment records show that the Veteran was diagnosed with lichen planus in July 1988 while serving in the United States Army Reserves.  At his hearing, the Veteran indicated that this diagnosis was given one year after he came back from Honduras where he was on active duty for training orders.

A Veteran is a person who served in the active military, naval, or air service and who was discharged under conditions other "than dishonorable."  38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

After careful review of the claims file, the Veteran's service treatment records (STRs) from his period of active duty service from August 1969 to May 1971 are not associated with the claims file, and there is no explanation as to their unavailability.  In this regard, it appears that the AOJ requested the Veteran's records from the National Personnel Records Center and were only provided with a handful of records from his Reserve service.  Therefore, the AOJ should make an attempt to obtain these records and, if they are unavailable, the AOJ should notify the Veteran as to the steps that were taken to obtain them and an explanation as to the reason(s) they are unavailable.

In addition, as noted, the Veteran reported serving in the Army Reserves from February 1978 to December 1994.  However, while copies of the Veteran's STRs from his period of service in the Reserves are of record, the specific dates on which he served on ACDUTRA and/or INACDUTRA, to include the details surrounding his service in Honduras in approximately 1987, are not of record.  Therefore, the AOJ should verify all periods of ACDUTRA and INACDUTRA, to include his period of service in Honduras in approximately 1987.  

The Veteran underwent a VA examination in March 2011.  At such time, the examiner noted that the Veteran's skin was warm and dry with good skin color and normal tugor without ecchymosis, jaundice, or breakdown.  The examiner found no skin changes or rashes, and found no current evidence of lichen planus.  Thus, he was found to not have a current diagnosis of lichen planus and, as such, no etiological opinion was offered.

In support of his claim, the Veteran submitted treatment records from his private physician.  Records from February 2004 show that the Veteran was diagnosed with thickened hyperpigmented lichenified patches of the bilateral lower extremities.  The same private physician noted similar findings in March 2004 and July 2004.  In addition, VA treatment records show that the Veteran underwent an Agent Orange Registry Examination in March 2010.  During the examination, he reported his history of lichen planus and complained of itching on his legs throughout the year without any obvious eruption.  Examination revealed follicular hyperpigmentation but no active legions.  The examiner noted slight dryness evidence on the bilateral lower extremities and the lower back, but found it to be minimal.  The Veteran was diagnosed with dyshidrotic eczema.  

Despite the presence of these medical records in the claims file, it does not appear that the March 2011 VA examiner addressed them.  Additionally, subsequent to the examination, in February 2012, the Veteran submitted photos of his lower extremities showing possible skin changes.  Furthermore, he testified in September 2014 that he experienced breakouts, itching, and rashes.

Therefore, the Board finds that a new examination to address the nature and etiology of any skin disorder, to include any residuals thereof, in light of the Veteran's lay statements, evidence submitted by the Veteran, and the medical evidence that was not addressed in the previous examination.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA or non-VA treatment records pertaining to his skin disorder.

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified source.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Army, and/or the Veteran's Army Reserves unit, to verify the Veteran's periods of ACDUTRA and INACDUTRA, including his service in Honduras in approximately 1987, and to obtain any outstanding STRs and personnel records.

In making these requests, use the Veteran's complete name, as listed on his Form DD 214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All attempts to procure these records should be documented in the file.  If the records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of any skin disorder of the bilateral lower extremities, to include lichen planus, claimed as due to herbicide exposure.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(a)  The examiner should identify all current skin disorders of the bilateral lower extremities, to include any residuals thereof.

(b)  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed skin disorder of the bilateral lower extremities had its onset during the Veteran's period of active duty service, any period of ACDUTRA, or any period of INACDUTRA; or, is it otherwise related to the Veteran's military service, to include his acknowledged exposure to herbicides and, if demonstrated by his service records, his exposure to extreme heat and tropical conditions in Honduras in approximately 1987.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's claimed skin disorder, and the continuity of symptomatology.  The rationale for any opinion should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

